Order entered August 28, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01145-CV

   IN RE JACKSON FULGHAM, DBA COMMERCE STREET PARTNERS, Relator

                Original Proceeding from the 160th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 11-08353

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding..


                                                   /s/   LANA MYERS
                                                         JUSTICE